The complaint is as follows:
   1. That the Thomasville Shooting Club is a body corporate, duly incorporated under the laws of North Carolina.
(286)   2. That the plaintiff, by request or order of the defendant, expended considerable money and labor to erect a barn for the use of defendants, and agreed to advance the money to assist plaintiff in erecting said barn.
3. That defendant failed to comply with agreement, and erected another barn on defendant's property.
Wherefore the plaintiff demands a judgment for damages in the sum of $75, with interest from 1 October, 1894, and the costs of this action.
The plaintiff testified in these words: "Thomasville Shooting Club is a corporation. The club asked me to build a barn on my own premises and agreed to furnish part of the money for its erection; and afterwards refused to do so. I built it 40 by 45 feet, and put up a brick wall about four feet above ground and built a basement. I put in only part of timber and got it thus far in September. In September, 1894, Mr. Davis came down and went in and showed me how he wanted it arranged. He afterwards sent for me and said I have decided to build a barn myself on club lot, and I did nothing more on my barn. Davis wrote me a letter about barn, and in it said substantially: `How about barn? We will want ample stable accommodations. Our business will be a considerable item. I mean to rig you up so you may make something out of this.' The lumber I got to build barn cost me $65. I had no use for it. I sold part of it. Brick cost me $60. I used part of them last year in my house. Labor cost $15, and lime cost $10. The barn was to be walled in and was to be exclusively for the use of the club. It was to be my barn on my own lot, but it was to be for the club's stock (287) exclusively. My compensation for building barn was to come out of what I got from the club for taking care of their stock."
The defendant moved to dismiss the action as upon judgment of nonsuit, under chapter 109 of the acts of 1897. The motion was refused, but it ought to have been allowed. The plaintiff abandoned here any claim to recover for damages based upon the profits which he might have made if the barn had been completed and the stock of the defendant stabled there. Such claim was admitted to be purely speculative. But the plaintiff insists that he had a contract with the defendant to build the barn on his own land for the accommodation of the stock of the defendant for profit and that the defendant failed to comply with its part of the contract. The plaintiff's testimony is the only evidence of *Page 217 
the contract. That evidence does not tend to prove a contract; it was no evidence of a contract. "The club," the plaintiff testified, "asked me to build a house on my own land and agreed to furnish part of the money
for its erection; and afterwards refused to do so." Who could tell how much money the defendants agreed to furnish? The plaintiff did not say. And who can estimate the damages which arose from the failure of the defendant to furnish an unknown and uncertain amount of money for the purposes mentioned in the complaint? The communications between the parties are too uncertain to constitute a contract. "In order to constitute a valid verbal or written agreement, the parties must express themselves in such terms that it can be ascertained to a reasonable degree of certainty what they mean. And if an agreement be so vague and indefinite that it is not possible to collect from it the full intention of the parties it is void; for neither the court nor the jury can make an agreement for the parties." Chitty on Contracts, p. 68. Besides,  (288) the plaintiff does not allege, nor did he offer to show, that the failure of the defendant to furnish money to build the barn prevented him from completing it; on the contrary, he insists that he left off building the barn after he had commenced the work because defendant built one on their own property. There was error, and the judgment is
Reversed.